IN THE SUPREME COURT OF THE STATE OF DELAWARE

GALE GREEN,                                 §
                                            §       No. 416, 2017
       Appellant Below,                     §
       Appellant,                           §       Court Below—Superior Court of the
                                            §       State of Delaware
       v.                                   §
                                            §       C.A. No. N17A-02-008
MACY’S and UNEMPLOYMENT                     §
INSURANCE APPEAL BOARD,                     §
                                            §
       Appellees Below,                     §
       Appellees.                           §

                             Submitted: February 9, 2018
                             Decided:   May 1, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                     ORDER

       (1)    The appellant, Gale Green, filed this appeal from a Superior Court order

dated September 7, 2017, affirming a decision of the Unemployment Insurance

Appeal Board disqualifying Green from continuing to receive unemployment

benefits.1 We find no merit to the appeal.2 Accordingly, we affirm the Superior

Court’s judgment.




1
  Green’s employer, Macy’s Retail Holdings, did not participate in the administrative proceedings
and neither Macy’s nor the Unemployment Insurance Appeal Board participated in Green’s
appeals to the Superior Court and this Court.
2
  In the absence of answering briefs filed by Macy’s and the Unemployment Insurance Appeal
Board, we have made our decision on the basis of Green’s opening brief and the record of both the
administrative and Superior Court proceedings.
         (2)     Green began receiving unemployment benefits in September 2016 after

losing her job as a certified nursing assistant. In October 2016, Green attended a job

fair at Macy’s Department Store and was hired the same day as a part-time cashier.

Green quit the job later that day when she realized that the job required certain

computer skills, which she neither had nor believed she could learn.

         (3)     In November 2016, a Claims Deputy disqualified Green from

continuing to receive unemployment benefits after determining that Green

voluntarily left her job with Macy’s without good cause. Green appealed the Claims

Deputy’s determination.           At the hearing before the Appeals Referee, Green

explained her reasons for leaving the job, testifying:

         I was hired at Macy’s, and I explained that I could not use the computer
         because it was a computer with some other numbers and things on it.
         So I could not use the computer without help. So the Macy’s personnel
         gave me a book and told me to go into this room and, you know, start
         logging in and start doing different things. So I told the lady I couldn’t
         do it, that I’m not used to the computer, that I’ve been in nursing for
         20-something years.3

The Appeals Referee affirmed Green’s disqualification from unemployment benefits

on the basis that she voluntarily left her employment without good cause.




3
    Appeals Ref. Hr’g Tr. at 5 (Nov. 29, 2016).


                                                  2
       (4)    Green appealed the Appeals Referee’s decision to the Unemployment

Insurance Appeal Board and testified at a hearing before the Board. The Board

issued a decision affirming the Appeals Referee’s decision. The Board decided:

       [T]he Claimant voluntarily quit her job after one hour of employment
       because she felt she could not do the computer work required by the
       Employer. The Claimant’s reason was personal and insufficient to
       justify the Claimant’s return to the ranks of the unemployed. As such,
       the Board finds the Claimant has not met her burden and affirms the
       Referee’s decision.4

       (5)    Green appealed the Board’s decision to the Superior Court. The

Superior Court considered Green’s brief on appeal and affirmed the Board’s

decision. This appeal followed.

       (6)    Our standard of review from a decision of an administrative board is

the same as the Superior Court’s.5       Accordingly, we review the Board's decision

here for errors of law and determine whether substantial evidence exists to support

the Board's findings of fact and conclusions of law.6

       (7)    On appeal, Green continues to state that she left the cashier’s job at

Macy’s because she did not know how to use a computer. She asserts that leaving

the job for this reason should not have disqualified her from receiving

unemployment benefits because she told Macy’s before she was hired that she had


4
  Green, No. 11045644, (Del. Dep’t Labor, UIAB Jan. 27, 2017) (decision).
5
  Lorah v. Home Helpers, Inc., 2011 WL 2112739, at *2 (Del. May 26, 2011) (citing Johnson v.
Chrysler Corp., 213 A.2d 64, 66 (Del. 1965)).
6
  Thompson v. Christiana Care Health Sys., 25 A.3d 778, 781–82 (Del. 2011).


                                             3
no experience with computers.            Green argues that she should not be “held

responsible for something that was out of [her] control.”7

       (8)    Under Delaware law, an employee is disqualified from receiving

unemployment benefits if the employee voluntarily leaves employment without

good cause.8 The burden of establishing good cause rests with the employee

claiming benefits.9

       (9)    We have held that an employee can establish good cause for voluntarily

terminating employment if the employee left the employment “for reasons

attributable to issues within the employer’s control and under circumstances in

which no reasonably prudent employee would have remained employed.”10 But, the

employee must have exhausted all reasonable alternatives to resolve the issues

before voluntarily terminating the employment.11

       (10) In this case, we reviewed the transcripts of the hearings before the

Appeals Referee and the Board, the written decisions of the Appeals Referee, the

Board, and the Superior Court, and considered Green’s opening brief on appeal. We



7
  Opening Br. 2.
8
  19 Del. C. § 3314(1) (Supp. 2018).
9
  Lorah, at *2 (citing Longobardi v. UIAB, 287 A.2d 690, 692 (Del. Super. Ct. 1971), aff’d 293
A.2d 295 (Del. 1972)).
10
   Thompson, 25 A.3d at 783. An example of these issues and circumstances is when there is a
“substantial reduction in wages or hours or a substantial deviation from the original employment
agreement to the detriment of the employee.” Lorah, at *2 (citing Unemployment Insurance
Appeal Board v. Division of Unemployment Insurance, 803 A.2d 931, 936 (Del. 2002)).
11
   Thompson, 25 A.2d at 784–85.


                                               4
concluded that the Board’s decision disqualifying Green from receiving

unemployment benefits is supported by substantial evidence and is free from legal

error. Although Green’s reasons for leaving the job with Macy’s may have been in

good faith, the record supports the Board’s finding that those reasons were personal

to Green and thus did not constitute good cause to voluntarily terminate

employment.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:
                                      /s/ Leo E. Strine, Jr.
                                      Chief Justice




                                         5